from a decision of the Unemployment Insurance Appeal Board, filed October 23, 1975, which affirmed the decisions of the referees, modifying initial determinations of the Industrial Commissioner to hold that overpayments of benefits obtained under the Emergency Unemployment Compensation Act of 1974 are not recoverable. We are concerned only with a question of law. Claimants obtained Federal supplemental benefits and later were declared ineligible to receive them. Their payments have been held not recoverable by the referees and the board because they were not obtained by willful misrepresentation. The Federal regulations mandate recovery of overpayments under any circumstances. The board, in interpreting these regulations, has determined that they may not be applied in this State because they are inconsistent with the New York State Labor Law. The board is without jurisdiction to make such a determination (Christian v New York Dept, of Labor, 414 US 614, 617, n 3). Furthermore, the Federal statute clearly provides that the State law shall apply "except when inconsistent with the provisions of this Act or regulations of the Secretary promulgated to carry out this Act” (US Code, tit 26, § 3304). In addition, the State has entered into a written agreement whereby it agreed to carry out its functions in accordance with regulations adopted by the Federal authorities. It must comply. Decision reversed, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.